PER CURIAM.
The respondent in the case of The Florida Bar, complainant, v. Sherr, respondent, No. 33,892, a decision which appears in 172 So.2d 461, and the respondent in this case, our file No. 34,394, are the same. In the former decision a final judgment was entered disbarring the respondent from the practice of law in Florida and taxing costs against him in the sum of $290.60. The judgment in that case, as will be noted from the decision, was entered without objection by the respondent.
In this case, another proceeding against this respondent for unethical conduct, the referee recommends “that appropriate action be taken by the Board of Governors to suspend the respondent from the practice of law permanently, provided, however, that the said respondent, if and when he should make application to restore himself to the privilege to practice law, a full and complete review of this matter be undertaken and appropriate recommendations made at that time as to his fitness to continue the practice of law.” The referee also recommended that the respondent be required to pay costs in the amount of $398.20.
The matter was considered by the Board of Governors and, following such consideration, the judgment of said Board was filed in this Court in which it was adjudged that “respondent’s disbarment [in #33,892, supra] be made permanent, that is, without leave for reinstatement, and that he pay the costs of these proceedings in the amount of $652.05” which latter items include in addition to the amount recommended by the referee to be paid by respondent the sum of $246.25 for additional expenses incurred by the Board in connection with reporting hearings before the grievance committee in these proceedings and $15.00 postage.
The respondent having filed no objections to the judgment of the Board of Governors and the time for doing so under the rules having expired, it is, thereupon
Ordered and adjudged that said respondent having been disbarred by the previous decision of this Court, no further judgment with respect thereto is necessary in the premises but that the record in this cause be consolidated with the record in #33,-892 for consideration and reference in the event the respondent should ever make application to be reinstated. That portion of the judgment of the Board of Governors that the disbarment be made permanent, that is, without leave for reinstatement, is disapproved. It is, further,
Ordered the judgment be and the same is hereby entered against the respondent in the sum of $652.05 in favor of The Florida Bar for the costs of these proceedings for which let execution issue
It is so ordered.
THORNAL, C. J., and ROBERTS, DREW and ERVIN, JJ., concur.
O’CONNELL, J., dissents in part and concurs in part.
THOMAS, J., dissents in part and concurs in part and agrees with O’CONNELL, J.
CALDWELL, J., would affirm order of Board of Governors with special comment